


EXHIBIT 10.5


GUARANTY


This GUARANTY (the “Guaranty”), dated as of September 4, 2009, is executed and
delivered by C-ACQUISITION CORP., a Delaware corporation (“C-Acquisition”),
ACCUREL SYSTEMS INTERNATIONAL CORPORATION, a California corporation (“Accurel”),
and IMX ACQUISITION CORP., a Delaware corporation (“IMX” and together with
C-Acquisition and Accurel, each a “Guarantor” and collectively, “Guarantors”) in
favor of DMRJ HOLDINGS, LLC, a Delaware limited liability company, in its
capacity as Lender under the Credit Agreement (as defined below) and as Secured
Party under the Security Agreement (as defined below) (in such capacities, and
together with their respective successors, transferees and assigns, “Secured
Party”).

 
 
W I T N E S S E T H:


 
WHEREAS, each Guarantor is a wholly owned subsidiary of Implant Sciences
Corporation (the “Borrower”); and
 
WHEREAS, in accordance with that certain Credit Agreement of even date herewith
between the Borrower and the Secured Party (as amended, restated, or extended
from time to time, the “Credit Agreement”), and that certain Revolving Credit
Promissory Note to be issued by the Borrower pursuant to the Credit Agreement
(as amended, restated, or extended from time to time, the “Note”) and all
related agreements (collectively, as amended, restated, or extended from time to
time, the “Loan Documents”), the Secured Party has agreed to loan to the
Borrower up to Three Million Dollars ($3,000,000) (the “Loan”); and
 
WHEREAS, in order to induce the Secured Party to enter into the Loan Documents
and to extend the Loan and other financial accommodations to Borrower pursuant
to the Loan Documents, and in consideration thereof, each Guarantor has agreed
to jointly and severally guaranty the Guarantied Obligations (as defined below)
and execute and deliver this Guaranty; and
 
WHEREAS, the aforesaid Loan will be beneficial to the Guarantors inasmuch as the
proceeds of the Loan to the Borrower will indirectly benefit the Guarantors.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Guarantors, Guarantors hereby agree as follows:
 
1. Guaranty of Payment and Performance.  Each Guarantor hereby jointly and
severally, irrevocably and unconditionally guarantees to the Secured Party the
full and punctual payment when due (whether at maturity, pursuant to a mandatory
prepayment requirement, by acceleration or otherwise and whether for principal,
interest (including all interest that accrues after the commencement of any
Insolvency Proceeding (as defined in the Security Agreement)
 
 
 
 

--------------------------------------------------------------------------------

 
 
irrespective of whether a claim therefor is allowed in such case or proceeding),
fees, expenses or otherwise), and the performance, of all liabilities,
agreements and other obligations of the Borrower to the Secured Party, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, now existing or hereafter arising or acquired (whether by
way of discount, letter of credit, lease, loan, overdraft or otherwise),
including without limitation all Obligations (as defined in the Security
Agreement) and any other obligations under the Credit Agreement, the Note and
other Loan Documents (collectively, the “Guarantied Obligations”).  This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance of the Guarantied Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Secured Party first attempts to collect any of the Guarantied Obligations from
the Borrower or resort to any security or other means of obtaining their
payment.  Should the Borrower default in the payment or performance of any of
the Guarantied Obligations, the obligations of each Guarantor hereunder shall
become immediately due and payable to the Secured Party, without demand or
notice of any nature, all of which are expressly waived by the
Guarantors.  Payments by the Guarantors hereunder may be required by the Secured
Parties on any number of occasions.
 
2. Guarantors’ Agreement to Pay.  Each Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Secured Party, on
demand, all costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by the Secured Party in connection with
enforcement of this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Note; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.
 
3. Unlimited Guaranty; Covenant.  The liability of each Guarantor hereunder
shall be unlimited to the extent of the Guarantied Obligations and the other
obligations of the Guarantors hereunder (including, without limitation, under
Section 2 above).
 
4. Waivers by Guarantors; Secured Party’s Freedom to Act.  Each Guarantor agrees
that the Guarantied Obligations will be paid and performed strictly in
accordance with their terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Party with respect thereto.  Each Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Guarantied
Obligations incurred and all other notices of any kind, all defenses which may
be available to the Borrower by virtue of any valuation, stay, moratorium law or
other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower, and all suretyship defenses generally.
Without limiting the generality of the foregoing, each Guarantor agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of each Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of any Secured Party to assert any claim or demand
or to enforce any right or remedy against the Borrower; (ii) any extensions,
renewals, increases, restatements, replacements, settlements or compromises of
any Obligation; (iii) any rescissions, forbearances, waivers, amendments or
modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in
 
 
 
2

--------------------------------------------------------------------------------

 
 
connection with any Obligation; (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation or of any property or asset
subject to a Lien in favor of Secured Party; (v) the adequacy of any rights
Secured Party may have against any collateral or other means of obtaining
repayment of the Guarantied Obligations; (vi) the impairment of any collateral
securing the Guarantied Obligations, including without limitation the failure to
perfect or preserve any rights Secured Party might have in such collateral or
the substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of such Guarantor or otherwise operate as a release or
discharge of Borrower or any other guarantor, all of which may be done without
notice to such Guarantor.
 
5. Unenforceability of Obligations Against Borrower.  If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Guarantied Obligations, or if any of the Guarantied Obligations have
become irrecoverable from the Borrower by operation of law or for any other
reason, this Guaranty shall nevertheless be binding on each Guarantor to the
same extent as if such Guarantor at all times had been the principal obligor on
all such Guarantied Obligations. In the event that acceleration of the time for
payment of the Guarantied Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of any agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by the Guarantors.
 
6. Subrogation; Subordination.  Until the payment and performance in full of all
Guarantied Obligations, no Guarantor shall exercise any rights against the
Borrower arising as a result of payment by such Guarantor hereunder, by way of
subrogation or otherwise, (the Secured Party having no duty or obligation to
take any action at any time to protect or preserve any right of subrogation) and
will not prove any claim in competition with Secured Party or its affiliates in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature; no Guarantor will claim any set-off or counterclaim against the Borrower
in respect of any liability of such Guarantor to the Borrower; and each
Guarantor waives any benefit of and any right to participate in any collateral
which may be held by Secured Party.  The payment of any amounts due with respect
to any indebtedness of the Borrower now or hereafter held by any Guarantor is
hereby subordinated to the prior payment in full of the Guarantied
Obligations.  Each Guarantor agrees that after the occurrence of any default in
the payment or performance of the Guarantied Obligations, after the expiration
of any applicable grace period, if any, it will not demand, sue for or otherwise
attempt to collect after such time any such indebtedness of the Borrower to such
Guarantor until the Guarantied Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Party and be paid over to the Secured Party on account of the Guarantied
Obligations without affecting in any manner the liability of the Guarantors
under the other provisions of this Guaranty.
 
7. Further Assurances.  Each Guarantor agrees to do all such things and execute
all such documents, as the Secured Party may consider reasonably necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Party
 
 
 
3

--------------------------------------------------------------------------------

 
 
hereunder.
 
8. Termination; Reinstatement.  This Guaranty shall remain in full force and
effect until the Guarantied Obligations are paid in full and not subject to any
recapture or preference in bankruptcy or similar proceedings.  This Guaranty
shall continue to be effective or be reinstated if at any time any payment made
or value received with respect to an Obligation is rescinded or must otherwise
be returned by Secured Party upon the insolvency, bankruptcy or reorganization
of the Borrower, or otherwise, all as though such payment had not been made or
value received.
 
9. Successors and Assigns.  This Guaranty shall be jointly and severally binding
upon each Guarantor, its respective successors and assigns, and shall inure to
the benefit of and be enforceable by the Secured Party and its successors,
transferees and assigns.  The Secured Party may assign or otherwise transfer any
agreement or any note held by it evidencing, securing or otherwise executed in
connection with the Guarantied Obligations, or sell participations in any
interest therein, to any other person or entity, and such other person or entity
shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to the Secured Party herein.
 
10. Amendments and Waivers.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Secured
Party.  No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
11. Notices.  All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class mail postage prepaid or, in the case of telegraphic or telexed notice,
when transmitted, answer back received, addressed as follows: if to the
Guarantors, at the address set forth in the Credit Agreement for the Borrower,
and if to the Secured Party, at the address set forth in the Credit Agreement.
 
12. Governing Law; Consent to Jurisdiction.  This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflicts of laws provisions.  Each Guarantor agrees that any
suit for the enforcement of this Guaranty may be brought in the courts of the
State of New York or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon such Guarantor by mail at the address specified in Section
11 hereof.  Each Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court.  Any enforcement action relating to this
Guaranty may be brought by motion for summary judgment in lieu of a complaint
pursuant to Section 3213 of the New York Civil Practice Law and Rules.
 
13. WAIVER OF JURY TRIAL.  EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN
 
 
 
4

--------------------------------------------------------------------------------

 
 
CONNECTION WITH, OR ARISING OUT OF: (A) THIS GUARANTY OR ANY OTHER INSTRUMENT OR
DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS; (B) THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR
DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR AND THE SECURED PARTY.
 
14. Certain References.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.  The terms “herein”,
“hereof” or “hereunder” or similar terms used in this Guaranty refer to this
entire Guaranty and not only to the particular provision in which the term is
used.  Capitalized Terms used but not defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.
 
15. Miscellaneous.  This Guaranty, together with the Security Agreement executed
and delivered by the Guarantors as of the date hereof to the Secured Parties
(the “Security Agreement”), constitutes the entire agreement of the Guarantors
with respect to the matters set forth herein.  The rights and remedies herein
provided are cumulative and not exclusive of any remedies provided by law or any
other agreement, and this Guaranty shall be in addition to any other guaranty of
the Obligations.  The invalidity or unenforceability of any one or more sections
of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for the ease of reference only and shall not
affect the meaning of the relevant provisions.  The meanings of all defined
terms used in this Guaranty shall be equally applicable to the singular and
plural, masculine, feminine and generic forms of the terms defined.
 



{M0104993.1 }
130355.01002/21806354v.1
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.




C-ACQUISITION CORP.
By:           /s/ Glenn D.
Bolduc                                                      
Name:                      Glenn D.
Bolduc                                                      
Title:           President                                                      
 
 
ACCUREL SYSTEMS INTERNATIONAL CORPORATION
By:           /s/ Glenn D.
Bolduc                                                      
Name:                      Glenn D.
Bolduc                                                      
Title:           President                                                      
 
 
IMX ACQUISITION CORP.
By:           /s/ Glenn D.
Bolduc                                                      
Name:                      Glenn D.
Bolduc                                                      
Title:           President                                                      
 
               




{M0104993.1 }
 


 
130355.01002/21806354v.1
 
6

--------------------------------------------------------------------------------

 
